Exhibit 10.100

 

I.C. Isaacs and Company

 

June 11, 2002

 

Danielle Lambert

New York, New York

 

Dear Danielle:

 

As we discussed, this letter sets forth our agreement with respect to the terms
and conditions of your continued employment by I.C. Isaacs & Company LP:

 

1.                                       Your position will continue to be Vice
President of Merchandising for the Girbaud Division and you will continue to
report to me.

 

2.                                       Effective beginning June 10, 2000, you
will be paid a weekly salary based upon an increased annual rate of $180,000
annually, to be paid one week in arrears.  In addition, you will be paid
incentive compensation equal to ½ of 1% of our Girbaud net full price sales in
excess of $40 million shipped in the year 2002.  This incentive formula will
also remain in effect for calendar years 2003 and 2004 after which it will be
reviewed and determined by the Company annually.

 

3.                                       I will recommend to the Board of
Directors that you be awarded an additional 35,000 options to acquire stock of
the Company after a one year vesting period (subject to availability of such
options and Board approval).  The options will be issued at market price at the
time of issue.  I will make this recommendation after the next Annual Meeting of
Shareholders.

 

4.                                       If you are terminated, you will be
entitled to receive the continuation of six months base salary as severance
compensation and, if you are terminated without cause, you will also be entitled
to receive the incentive compensation for the year in which you were terminated
(pro-rated for the number of days in the year which have elapsed prior to
termination).

 

5.                                       You will continue to be eligible for
three weeks annual paid vacation which during the year 2000 will run through the
three-week period ending July 23rd.

 

If this letter is consistent with your understanding, please sign one copy and
retain the other for your records.  We look forward to having you continue as
part of our team.

 

 

 

Sincerely,

 

Accepted:

/s/ Danielle Lambert

 

 

 

 

Danielle Lambert

/s/ Robert J. Arnot

 

 

 

 

 

Date:

June 12, 2002

Robert J. Arnot

 

 

 

President and CEO

 

 

--------------------------------------------------------------------------------